[Cite as State v. Dewalt, 2020-Ohio-5504.]


                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

                                                       JUDGES:
STATE OF OHIO                                  :       Hon. W. Scott Gwin, P.J.
                                               :       Hon. John W. Wise, J.
                         Plaintiff-Appellee    :       Hon. Patricia A. Delaney, J.
                                               :
-vs-                                           :
                                               :       Case No. 2020CA00031
ADAM KEITH DEWALT                              :
                                               :
                     Defendant-Appellant       :       OPINION




CHARACTER OF PROCEEDING:                           Criminal appeal from the Stark County
                                                   Court of Common Pleas, Case No. 2019-
                                                   CR-1507

JUDGMENT:                                          Affirmed


DATE OF JUDGMENT ENTRY:                            November 30, 2020


APPEARANCES:

For Plaintiff-Appellee                             For Defendant-Appellant

JOHN D. FERRERO                                    GEORGE URBAN
Stark County Prosecutor                            116 Cleveland Avenue North
110 Central Plaza South, 5th Fl.                   Suite 808
Canton, OH 44702                                   Canton, OH 44702
[Cite as State v. Dewalt, 2020-Ohio-5504.]


Gwin, P.J.

        {¶1}     Defendant-appellant Adam Keith DeWalt [“DeWalt”] appeals his convictions

after a jury trial in the Stark County Court of Common Pleas.

                                         Facts and Procedural History

        {¶2}     DeWalt was charged by superseding Indictment filed December 12, 2019

with Felonious Assault, 3 counts in violation of R.C. 2903.11(A)(2), felonies of the first

degree with Firearm Specifications pursuant to R.C. 2941.145 and with Firearm

Specifications pursuant to R.C. 2941.1412, one count of Aggravated Arson, a felony of

the first degree in violation of             R.C. 2909.02(A)(1), eleven counts of Improperly

Discharging a Firearm at or into a Habitation, in a School Safety Zone, or with the Intent

to Cause Harm or Panic to Persons in a School, in a School Building, or at a School

Function or the Evacuation of a School Function, felonies of the second degree in violation

of R.C. 2923.161(A)(1),with Firearm Specifications pursuant to R.C. 2941.145 and

Discharge of a Firearm on or Near Prohibited Premises, a felony of the third degree in

violation of R.C. 2923.162(A)(3)(C)(2), with Firearm Specification pursuant to         R.C.

2941.145. [Docket Entry Number 47]. DeWalt’s jury trial began on December 16, 2019.

The following evidence was adduced during the trial.

        {¶3}     On July 27, 2019 around 11:00 in the morning, Amy DeWalt was in the

shower at the home she shared with her husband, Adam DeWalt on Opal Avenue in

Louisville, Ohio. She heard her husband yelling and a window break. She jumped out of

the shower, got dressed and her husband told her to "get some stuff and get out" because

he didn't want her to get hurt. Amy DeWalt got in her car, pulled out of the driveway and

her husband came out of the garage firing a pistol in the air. Amy DeWalt drove to the
Stark County, Case No. 2020CA00031                                                      3


high school, a couple of blocks from the residence, and called 9-1-1. Lieutenant Chris

Stillwagon of the Louisville Police Department responded to the high school, talked with

Mrs. DeWalt who reported that her husband had a .45 pistol and was suicidal.

      {¶4}   When Lieutenant Stillwagon pulled up to the DeWalt residence on Opal

Avenue, he could hear noises that sounded like gunfire and smoke coming from the front

of the residence. Lieutenant Stillwagon called for backup and another Louisville Police

Officer, Michael Stephey arrived. While Stephey was up at the front of the DeWalt

residence, another barrage of gunfire came from the front of the residence.

      {¶5}   Stillwagon and Stephey took cover and called for more backup. Three more

law enforcement agencies responded - the Stark County Sheriff; Canton police, and

Alliance police, including two SWAT teams and armored vehicles.

      {¶6}   Deputy Keaton Sausman testified that she was dispatched to Louisville for

an active shooter situation. Deputy Sausman was asked to block off the intersection of

Hazel and Opal to stop traffic from going up or down the road. After exiting the cruiser,

Deputy Sausman stated that she felt something go past her head and ducked down

behind her cruiser. Deputy Sausman testified that while behind the cruiser, she heard

shots hit her cruiser and stayed hidden until she was evacuated.

      {¶7}   Officer Zachary Taylor of the Canton Police Department testified that he

responded to the active shooter call from Louisville. Officer Taylor deployed his patrol

rifle and positioned himself by a tree on the north side of the 1516 Opal Street residence

to contain the occupants of the home. Officer Taylor testified that he heard several shots

fired that he stated were not fired at him. Officer Taylor testified that he observed the

glass in the front window break, something was thrown out the window, and a fireball
Stark County, Case No. 2020CA00031                                                       4


erupted on the window sill. He stated that it was not until he positioned himself behind a

tree that was wider than his shoulders that he heard shots fired in his direction. Officer

Taylor stated that there were four shots fired at him.

       {¶8}   The Molotov cocktail ended up landing in the inside of the front window

filling the home with smoke. DeWalt came out of the home shirtless with the pistol in his

hand. He placed the pistol on the threshold of the residence and was taken into custody

by the Alliance SWAT team. DeWalt was taken in a police cruiser to Mercy Medical Center

for clearance for jail by Officer Steve Miller. DeWalt was given his Miranda warnings and

body cameras recorded his statements during the five hours that his arrest was being

processed. The recordings were played for the jury.

       {¶9}   DeWalt was recorded saying that he wanted to die and that he would plead

guilty to attempted murder. He stated that he tried to throw the Molotov cocktail outside

but that it ended up hitting the windowsill and bouncing back inside. If that had not ended

up smoking him out, he would have shot at law enforcement officers all day long. He would

have taken them out if they had not made themselves "green.”

       {¶10} In all, DeWalt used at least four operable firearms to shoot at law

enforcement. Bullets from a Springfield Armory Model XD 45 caliber semiautomatic pistol

were found behind the Stark County Sheriff's cruiser where Deputy Sheriff Keaton

Sausman was taking cover. State's Exhibits 3, 4. Bullets from a .223 caliber Smith and

Wesson Model M&P 15 semiautomatic rifle with a scope and bipod were found on the

ground surrounding the residence and spent cartridge cases were found in the DeWalt

residence. State's Exhibit 6. Spent cartridge cases from another Smith & Wesson AR-15

rifle were also found in the residence, State's Exhibit 7. Finally, shot shells from a 12
Stark County, Case No. 2020CA00031                                                           5


gauge Remington 870 Express Magnum pump-action shotgun were found in and around

the residence, State's Exhibits 10, 11.

       {¶11} A deformed jacketed hollow-point bullet was found by the pillar of the

Louisville Police cruiser. DeWalt shot out of every window in the house except his

bedroom.

       {¶12} The home of eleven of DeWalt’s neighbors were hit by the bullets. The

bullets hit spouting, a front door, brick, siding. Indeed, the home of Danielle Brickwood

was hit multiple time and sustained $25,000 damage. Judith Juskiw, who was at home

recovering from surgery heard glass break from the bullets, fell backwards and ripped

open her incision. John P. Case's family was in the backyard pool when they heard the

gunshots, came in the house and heard a big bang against the back door. They recovered

a bullet laying in the grass next to the deck where they were swimming.

       {¶13} After hearing the evidence and receiving instructions from the trial court, the

jury returned with a verdict of guilty to all the counts and specifications in the indictment.

       {¶14} On December 30, 2019, the Court sentenced DeWalt to an indefinite

minimum prison term of five years up to a maximum prison term of 7 1/2 years on the

charge of Felonious Assault, 1 count, as contained in Count One of the superseding

indictment. The 3- year Firearm Specification (R.C. 2941.145) to Count One was merged

into the 7 year Firearm Specification (R.C. 2941.1412) to Count One. The sentence in

Count One was ordered to be served consecutive to and subsequent to a determinate

mandatory term of 7 years actual incarceration for the specification that DeWalt had a

firearm. DeWalt received a 5-year prison term on the charge of Felonious Assault, 1 count

as contained in Count Two of the superseding indictment. This sentence was ordered to
Stark County, Case No. 2020CA00031                                                      6


be served consecutive to and subsequent to a determinate mandatory term of 7 actual

years incarceration for the specification that DeWalt had a firearm. The 3-year Firearm

Specification to Count Two was merged into the 7 year Firearm Specification to Count

Two. DeWalt received a 5 year prison term on the charge of Felonious Assault, 1 count

as contained in Count Three of the superseding indictment, with the 3 year Firearm

Specification merged into the 7 year Firearm Specification in Counts One and Two, and

the 7 year Firearm Specification to Count Three was merged into the 7 year Firearm

Specification to Counts One and Two. DeWalt was ordered to serve a 4 year prison term

on the charge of Aggravated Arson, 1 count as contained in Count Four of the

superseding indictment. DeWalt received a prison term of 4 years on each count of

Improperly Discharging a Firearm at or Into a Habitation, in a School Safety Zone, or With

the Intent to Cause Harm or Panic to Persons in a School, in a School Building, or at a

School Function or the Evacuation of a School Function, 11 counts as contained in Counts

Five through Fifteen of the superseding indictment. The 3 year Firearm Specification to

Counts 5 through 15 were merged into the 7 year Firearm Specification to Counts One

and Two. DeWalt was ordered to serve 36 months on the charge of Discharge of a

Firearm on or Near Prohibited Premises, 1 Count as contained in Count Sixteen of the

superseding indictment. The 3-year Firearm Specification to Count Sixteen was merged

into the 7 year Firearm Specifications to Counts One and Two. DeWalt was ordered to

serve the sentences in Counts One through Five consecutively and the sentences in

Counts Six through Fifteen concurrently, for an aggregate minimum prison term of 37

years up to a maximum prison term of 39 1/2 years.
Stark County, Case No. 2020CA00031                                                        7


                                       Assignment of Error

       {¶15} DeWalt raises one Assignment of Error,

       {¶16} “I. APPELLANT’S CONVICTIONS WERE AGAINST THE MANIFEST

WEIGHT AND SUFFICIENCY OF THE EVIDENCE.”

                                        Law and Analysis

       {¶17} In his sole Assignment of Error, DeWalt argues that his convictions are

against the manifest weight of the evidence. DeWalt also claims there is insufficient

evidence to support his convictions.

       Standard of Appellate Review– Sufficiency of the Evidence.

       {¶18} The Sixth Amendment provides: “In all criminal prosecutions, the accused

shall enjoy the right to a speedy and public trial, by an impartial jury....” This right, in

conjunction with the Due Process Clause, requires that each of the material elements of

a crime be proved to a jury beyond a reasonable doubt. Alleyne v. United States, 570

U.S. __, 133 S.Ct. 2151, 2156, 186 L.Ed.2d 314 (2013); Hurst v. Florida, 136 S.Ct. 616,

621, 193 L.Ed.2d 504 (2016). The test for the sufficiency of the evidence involves a

question of law for resolution by the appellate court. State v. Walker, 150 Ohio St.3d 409,

2016-Ohio-8295, 82 N.E.3d 1124, ¶30. “This naturally entails a review of the elements

of the charged offense and a review of the state's evidence.” State v. Richardson, 150

Ohio St.3d 554, 2016-Ohio-8448, 84 N.E.3d 993, ¶13.

       {¶19} When reviewing the sufficiency of the evidence, an appellate court does not

ask whether the evidence should be believed. State v. Jenks, 61 Ohio St.3d 259, 574

N.E.2d 492 (1991), paragraph two of the syllabus, superseded by State constitutional

amendment on other grounds as stated in State v. Smith, 80 Ohio St.3d 89, 102 at n.4,
Stark County, Case No. 2020CA00031                                                          8


684 N.E.2d 668 (1997; Walker, at ¶30. “The relevant inquiry is whether, after viewing the

evidence in the light most favorable to the prosecution, any rational trier of fact could have

found the essential elements of the crime proven beyond a reasonable doubt.” Jenks at

paragraph two of the syllabus. State v. Poutney, 153 Ohio St.3d 474, 2018-Ohio-22, 97

N.E.3d 478, ¶19. Thus, “on review for evidentiary sufficiency we do not second-guess

the jury's credibility determinations; rather, we ask whether, ‘if believed, [the evidence]

would convince the average mind of the defendant's guilt beyond a reasonable doubt.’”

State v. Murphy, 91 Ohio St.3d 516, 543, 747 N.E.2d 765 (2001), quoting Jenks at

paragraph two of the syllabus; Walker at ¶31. We will not “disturb a verdict on appeal on

sufficiency grounds unless ‘reasonable minds could not reach the conclusion reached by

the trier-of-fact.’” State v. Ketterer, 111 Ohio St.3d 70, 2006-Ohio-5283, 855 N.E.2d 48,

¶ 94, quoting State v. Dennis, 79 Ohio St.3d 421, 430, 683 N.E.2d 1096 (1997); State v.

Montgomery, 148 Ohio St.3d 347, 2016-Ohio-5487, 71 N.E.3d 180, ¶74.

       Issue for Appeal: Whether, after viewing the evidence in the light most favorable

       to the prosecution, the evidence, if believed, would convince the average mind of

       DeWalt’s guilt on each element of the crimes for which he was convicted beyond

       a reasonable doubt.

       Felonious Assault of a peace officer.

       {¶20} The jury convicted DeWalt of three counts of felonious assault on law

enforcement officers with a firearm specification. R.C. 2903.11, felonious assault,

provides in relevant part:

              (A) No person shall knowingly do either of the following:
Stark County, Case No. 2020CA00031                                                           9


              (2) Cause or attempt to cause physical harm to another....by means

       of a deadly weapon or dangerous ordnance.

              If the victim is a peace officer, felonious assault is a felony of the first

       degree.

       {¶21} DeWalt argues that there was no evidence that he pointed his weapon

directly at the law enforcement officers. According to DeWalt, he shot above their heads,

in trees and at their cruisers when the officers were not in them.

       {¶22} Simply pointing a gun at another is not enough to prove an attempt to cause

physical harm. State v. Brooks, 44 Ohio St.3d 185, 192, 542 N.E.2d 636, 642(1989).

“Something more” is required to establish intent. Verbal threats or other demonstrative

evidence which are perceived by a reasonable person under the circumstances to be a

threat could fulfill the requirement for additional evidence. State v. Green, 58 Ohio St.3d

239, 241, 569 N.E.2d 1038, 1041(1991). That threat must indicate an intention to use that

weapon. Id. at 241-242, 569 N.E.2d 1038. In a somewhat analogous situation courts

have found that a jury can infer intent from the defendant’s actions, even though the

defendant claims he lacked the requisite intent,

              The trier of fact may infer an intention to kill from the surrounding

       circumstances where the natural and probable consequence of a

       defendant's actions is to produce death. State v. Robinson (1954), 161 Ohio

       St. 213, 118 N.E.2d 517, paragraph five of the syllabus; State v. Edwards

       (1985), 26 Ohio App.3d 199, 200, 499 N.E.2d 352. Here, defendant looked

       at a group of individuals, pointed a semi-automatic handgun in their

       direction, and fired five shots. In so doing, one of the bullets fired from the
Stark County, Case No. 2020CA00031                                                        10


       handgun struck and killed his driver, Andre J. Bender. Although defendant

       claims the evidence equally supports a conclusion that he was merely trying

       to scare individuals in the group by firing the handgun into the air, “[t]he act

       of pointing a firearm and firing it in the direction of another human being is

       an act with death as a natural and probable consequence.” State v. Brown

       (Feb. 29, 1996), Cuyahoga App. No. 68761, unreported. Compare State v.

       Jester (1987), 32 Ohio St.3d 147, 152, 512 N.E.2d 962 (when an inherently

       dangerous instrumentality is employed in the commission of a robbery, such

       evidence permits a jury to find a purposeful intent to kill).

State v. Turner, 10th Dist. No. 97APA05-709, 1997 WL 798770(Dec. 30, 1997), quoting

State v. Brown, 8th Dist. No. 68761, 1996 WL 86627(Feb. 29, 1996) dismissed, appeal

not allowed, 77 Ohio St.3d 1468, 673 N.E.2d 135.

       {¶23} In the case at bar, Louisville police officer Michael Stephey was one of the

first officers on the scene and knew DeWalt from previous encounters. When Stephey

tried talking with him, instead of responding, he sent a barrage of bullets out the front of

the house. When Stephey tried to run through the front yard, he could hear bullets

"zinging" through the yard. DeWalt was firing at him. Officer Stephey's police cruiser was

hit by two different caliber bullets.

       {¶24} Canton police officer Zachary Taylor arrived and heard a barrage of shots

coming from the DeWalt residence. He took cover behind a tree and heard the shots

being directed towards him. When asked how he knew the shots were being fired at him,

he described for the jury the sound of the shots,
Stark County, Case No. 2020CA00031                                                         11


               So what you'll hear, you know, a bullet pass by you in close proximity,

        you'll hear the, the sonic boom if it's a supersonic round. So if the round is

        traveling past the speed of sound, you'll hear this crack as it goes by you. If

        they hit something, glass or they ricochet off the ground or, you know, they

        hit something, they'll start to tumble. And it’s not kind of like the cartoonish

        whiz, that sound, but you’ll hear — it’s a distinctly different sound when they

        are tumbling and they pass you.

               They sound completely different when they’re coming at you rather

        than like if you’re standing behind it or you’re shooting a gun, or even if the

        gun, gun is shooting in a different direction.

1T. at 208-209.

        {¶25} Later, when Officer Taylor stood up to observe the Molotov cocktail thrown

by DeWalt, he saw four rounds fired rapidly at him and he jumped from his standing

position back to a prone position. 1T. at 211.

        {¶26} Stark County Deputy Sheriff Keaton Sausman was parked at the

intersection of Hazel and Opal Streets. She felt bullets going past her head and she

ducked behind her police cruiser. 1T. at 188. Bullets were going past her head and hitting

her cruiser shooting at the back tire where she was crouched down hiding. She was

pinned down by the bullets that DeWalt was firing until she was evacuated by the SWAT

Team.

        {¶27} Viewing the evidence in a light most favorable to the prosecution, we

conclude that a reasonable person could have found beyond a reasonable doubt that

DeWalt caused or attempted to cause physical harm to Officer Stephey, Officer Taylor
Stark County, Case No. 2020CA00031                                                         12


and Deputy Sausman by means of a deadly weapon or dangerous ordnance. We hold,

therefore, that the state met its burden of production regarding the element of felonious

assault, of a peace officer, three counts, and, accordingly, there was sufficient evidence

to support DeWalt’s convictions.

       Aggravated arson.

       {¶28} DeWalt was charged and convicted of aggravated arson. R.C. 2909.02

aggravated arson states in relevant part: "(A) No person, by means of fire or explosion,

shall knowingly do any of the following: (1) Create a substantial risk of serious physical

harm to any person other than the offender.” “Substantial risk” is defined as “a strong

possibility, as contrasted with a remote or significant possibility, that a certain result may

occur or that certain circumstances may exist.” R.C. 2901.01(A)(8).

       {¶29} In the case at bar, DeWalt made a firebomb, lit the fuse of the firebomb and

threw the firebomb in the direction of the law enforcement officers who were attempting

to surround the home and advance toward it. DeWalt argues that the state offered no

evidence that anyone was near the home when the fire from the Molotov cocktail erupted.

Merely because DeWalt ineptly threw the firebomb does not negate the potential for

substantial risk of physical harm. See, State v. Johnson, 8th Dist. No. 81814, 2003-Ohio-

4180, rev’d on other grounds, State v. Johnson, 104 Ohio St.3d 250, 2004-Ohio-6399,

819 N.E.2d 272(“Merely because a firebomb was ineptly made does not negate the

potential risk of physical harm. See State v. Wills (1997), 120 Ohio App.3d 320, 331, 697

N.E.2d 1072. It is the risk of physical harm that is sufficient under the statute, not whether

there was actual damage.”).
Stark County, Case No. 2020CA00031                                                        13


       {¶30} By creating, lighting and launching the firebomb, DeWalt knowingly created

a substantial risk of serious physical harm to any person other than the offender. Viewing

the evidence in a light most favorable to the prosecution, we conclude that a reasonable

person could have found beyond a reasonable doubt that DeWalt by means of fire or

explosion, knowingly created a substantial risk of serious physical harm to any person

other than himself. We hold, therefore, that the state met its burden of production

regarding the element of aggravated arson, and, accordingly, there was sufficient

evidence to support DeWalt’s conviction.

       Improperly Discharging a Firearm at or Into a Habitation or in a School Safety

       Zone.

       {¶31} DeWalt was convicted of eleven counts of Improperly Discharging a Firearm

at or Into a Habitation or in a School Safety Zone in Counts Five through Fifteen with

accompanying three year Firearm Specifications to each. DeWalt argues that the state

failed to offer evidence of the venue in all eleven of the counts of Improperly Discharging

a Firearm at or Into a Habitation or in a School Safety Zone.

       {¶32} Section 10 of Article I of the Ohio Constitution requires that: " * * * [i]n any

trial, in any court, the party accused shall be allowed * * * a speedy public trial by an

impartial jury of the county in which the offense is alleged to have been committed * * *.

“Crim.R. 18(A) states that, "(t)he venue of a criminal case shall be as provided by law."

       {¶33} “Venue is not a material element of any offense charged. The elements of

the offense charged and the venue of the matter are separate and distinct. State v. Loucks

(1971), 28 Ohio App.2d 77, 274 N.E.2d 773, and Carbo v. United States (C.A.9, 1963),

314 F.2d 718. Yet, in all criminal prosecutions, venue is a fact that must be proved at trial
Stark County, Case No. 2020CA00031                                                          14


unless waived. State v. Nevius (1947), 147 Ohio St. 263, 71 N.E.2d 258.” State v. Draggo

65 Ohio St.2d 88, 90,418 N.E.2d 1343, 1345(1981).

       {¶34} R.C. 2901.12 contains the statutory foundation for venue. The relevant

provisions of this section read, in pertinent part, as follows:

              (A) The trial of a criminal case in this state shall be held in a court

       having jurisdiction of the subject matter, and in the territory of which the

       offense or any element of the offense was committed.

       {¶35} “[J]urisdiction and venue are not the same, as the former denotes the power

of the court to hear the case and the latter denotes the situs of trial.” State v. Giffin, 62

Ohio App.3d 396, 403, 575 N.E.2d 887 (10th Dist. 1991), citing State v. Loucks, 28 Ohio

App.2d 77, 274 N.E.2d 773 (4th Dist. 1971). Proper venue insures that “the state [does

not] indiscriminately [seek] a favorable location for trial or [select] a site that might be an

inconvenience or disadvantage to the defendant.”           State v. Meridy, 12th Dist. No.

CA2003-11-091, 2005-Ohio-241, 2005 WL 123993, ¶ 12, quoting State v. Gentry, 61 Ohio

Misc.2d 31, 34, 573 N.E.2d 220 (1990). “Venue need not be proven in express terms; it

may be established either directly or indirectly by all the facts and circumstances of the

case.” State v. Jackson, 141 Ohio St.3d 171, 2014-Ohio-3707, 23 N.E.3d 1023, ¶ 144.

       {¶36} Ohio’s venue statute further provides that when an offender commits

offenses in different jurisdictions as part of a course of criminal conduct, venue lies for all

the offenses in any jurisdiction in which the offender committed one of the offenses or any

element thereof. R.C. 2901.12(H). Offenses “committed as part of the same transaction

or chain of events, or in furtherance of the same purpose or objective” serve as “prima

facie evidence of a course of criminal conduct.” R.C. 2901.12(H)(3).
Stark County, Case No. 2020CA00031                                                       15


       {¶37} DeWalt agrees that the state “procured testimony that the residence in

which he was shooting from was located in Stark County, Ohio.” [Appellant’s Brief at 11].

The record does not show that venue was in another county. DeWalt has not argued any

identifiable prejudice resulted in his being tried in Stark County. The shots into the

neighboring homes and properties was committed as part of the same transaction or

chain of events, or in furtherance of the same purpose or objective. Further, the neighbors

who testified all said that they lived in Louisville, Ohio. A map was presented which showed

that Louisville is in Stark County, Ohio.

       {¶38} “The venue need not be proved in express terms, where the evidence is

such in the state’s case that no other inference can be reasonably drawn by the jury.”

State v. Dickerson, 77 Ohio St. 34, 56, 82 N.E. 969(1907), citing Tinney v. State, 111 Ala.

74, 20 South 597. In the case at bar sufficient evidence was presented that Stark County

was the proper venue to conduct DeWalt’s jury trial.

       Standard of Appellate Review – Manifest Weight.

       {¶39} As to the weight of the evidence, the issue is whether the jury created a

manifest miscarriage of justice in resolving conflicting evidence, even though the

evidence of guilt was legally sufficient. State v. Thompkins, 78 Ohio St.3d 380, 386–387,

678 N.E.2d 541 (1997), superseded by constitutional amendment on other grounds as

stated by State v. Smith, 80 Ohio St.3d 89, 684 N.E.2d 668, 1997–Ohio–355; State v.

Issa, 93 Ohio St.3d 49, 67, 752 N.E.2d 904 (2001).

              “[I]n determining whether the judgment below is manifestly against

       the weight of the evidence, every reasonable intendment and every
Stark County, Case No. 2020CA00031                                                          16


       reasonable presumption must be made in favor of the judgment and the

       finding of facts.

                                             ***

              “If the evidence is susceptible of more than one construction, the

       reviewing court is bound to give it that interpretation which is consistent with

       the verdict and judgment, most favorable to sustaining the verdict and

       judgment.”

Seasons Coal Co., Inc. v. Cleveland, 10 Ohio St.3d 77, 80, 461 N.E.2d 1273 (1984), fn.

3, quoting 5 Ohio Jurisprudence 3d, Appellate Review, Section 60, at 191–192 (1978).

       {¶40} The reviewing court must bear in mind, however, that credibility generally is

an issue for the trier of fact to resolve. State v. Issa, 93 Ohio St.3d 49, 67, 752 N.E.2d

904 (2001); State v. Murphy, 4th Dist. Ross No. 07CA2953, 2008–Ohio–1744, ¶ 31.

Because the trier of fact sees and hears the witnesses and is particularly competent to

decide whether, and to what extent, to credit the testimony of particular witnesses, the

appellate court must afford substantial deference to its determinations of credibility.

Barberton v. Jenney, 126 Ohio St.3d 5, 2010–Ohio–2420, 929 N.E.2d 1047, ¶ 20. In

other words, “[w]hen there exist two fairly reasonable views of the evidence or two

conflicting versions of events, neither of which is unbelievable, it is not our province to

choose which one we believe.” State v. Dyke, 7th Dist. Mahoning No. 99 CA 149, 2002–

Ohio–1152, at ¶ 13, citing State v. Gore, 131 Ohio App.3d 197, 201, 722 N.E.2d 125(7th

Dist. 1999). Thus, an appellate court will leave the issues of weight and credibility of the

evidence to the fact finder, as long as a rational basis exists in the record for its decision.

State v. Picklesimer, 4th Dist. Pickaway No. 11CA9, 2012–Ohio–1282, ¶ 24.
Stark County, Case No. 2020CA00031                                                           17


       {¶41} Once the reviewing court finishes its examination, an appellate court may

not merely substitute its view for that of the jury, but must find that “ ‘the jury clearly lost

its way and created such a manifest miscarriage of justice that the conviction must be

reversed and a new trial ordered.’” State v. Thompkins, supra, 78 Ohio St.3d at 387,

quoting State v. Martin, 20 Ohio App.3d 172, 175, 485 N.E.2d 717, 720–721(1st Dist.

1983). Accordingly, reversal on manifest weight grounds is reserved for “the exceptional

case in which the evidence weighs heavily against the conviction.” Id.

        Issue for Appellate Review: Whether the jury clearly lost their way and created

       such a manifest miscarriage of justice that the conviction must be reversed and a

       new trial ordered.

       {¶42} The jury as the trier of fact was free to accept or reject any and all of the

evidence offered by the parties and assess the witness’s credibility. “While the trier of

fact may take note of the inconsistencies and resolve or discount them accordingly * * *

such inconsistencies do not render defendant’s conviction against the manifest weight or

sufficiency of the evidence.” State v. Craig, 10th Dist. Franklin No. 99AP–739, 1999 WL

29752 (Mar 23, 2000) citing State v. Nivens, 10th Dist. Franklin No. 95APA09–1236, 1996

WL 284714 (May 28, 1996). Indeed, the trier of fact need not believe all of a witness’

testimony, but may accept only portions of it as true. State v. Raver, 10th Dist. Franklin

No. 02AP–604, 2003–Ohio–958, ¶ 21, citing State v. Antill, 176 Ohio St. 61, 67, 197

N.E.2d 548 (1964); State v. Burke, 10th Dist. Franklin No. 02AP–1238, 2003–Ohio–2889,

citing State v. Caldwell, 79 Ohio App.3d 667, 607 N.E.2d 1096 (4th Dist. 1992). Although

the evidence may have been circumstantial, we note that circumstantial evidence has the

same probative value as direct evidence. State v. Jenks, 61 Ohio St.3d 259, 272, 574
Stark County, Case No. 2020CA00031                                                       18


N.E.2d 492 (1991), paragraph one of the syllabus, superseded by State constitutional

amendment on other grounds as stated in State v. Smith, 80 Ohio St.3d 89, 102 at n.4,

684 N.E.2d 668 (1997).

       {¶43} In the case at bar, the jury heard the witnesses and viewed the evidence.

The jury saw the witnesses and DeWalt himself subject to cross-examination. The jury

heard DeWalt’s attorney’s arguments and explanations about the evidence and his

actions. Further, the jury was able to view the events in real-time through the body

cameras and pictures from the officers involved. Thus, a rational basis exists in the record

for the jury’s decision.

       {¶44} We find that this is not an “‘exceptional case in which the evidence weighs

heavily against the conviction.’” State v. Thompkins, 78 Ohio St.3d 380, 386–387, 678

N.E.2d 541 (1997), quoting Martin, 20 Ohio App.3d at 175, 485 N.E.2d 717. Based upon

the foregoing and the entire record in this matter we find DeWalt’s convictions are not

against the sufficiency or the manifest weight of the evidence. To the contrary, the jury

appears to have fairly and impartially decided the matters before them. The jury heard

the witnesses, evaluated the evidence, and was convinced of DeWalt’s guilt. The jury

neither lost their way nor created a miscarriage of justice in convicting DeWalt of the

offenses.

       {¶45} Finally, upon careful consideration of the record in its entirety, we find that

there is substantial evidence presented which if believed, proves all the elements of the

crimes for which DeWalt was convicted.
Stark County, Case No. 2020CA00031                                                19


      {¶46} DeWalt’s sole Assignment of Error is overruled.

      {¶47} The judgment of the Stark County Court of Common Pleas is affirmed.



By Gwin, P.J.,

Wise, J., and

Delaney, J., concur